The message was dated February 25, 1892, and was sent from Helena to Hazelhurst, Ga. The sendee of the message was sworn as a witness, and asked where he resided at the date it was sent. To this defendant objected on the ground that it was not alleged he resided in Hazelhurst. The objection was sustained, and plaintiff thereupon amended the declaration by alleging that the sendee resided at the date of sending in Hazelhurst, and within one mile of the defendant’s office. The amendment was allowed; and defendant then demurred on the grounds, that the declaration set forth no cause *436of action without the amendment, and that the cause of action was barred by the statute of limitation, there having been more than one year from the date of the original cause of action to the date of the amendment (April, 1893). The demurrer was sustained.
D. C. McLennan and T. J. Holton, for plaintiff,
Gustin, Guerry & Hall, for defendant.